DETAILED ACTION
This is in response to the Request for Continued Examination filed 5/2/2022 wherein claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla et al. (US 2018/0354631) in view of Golfin et al. (US 2021/0017878) and Snow et al. (US 3,472,027).
Regarding Independent Claim 1, Adibhatla teaches (Figures 1-10) a gas turbine engine (50) for an aircraft (10), comprising: 
a high-pressure spool (122) comprising an HP compressor (112) and a first electric machine (56; see Paragraph 0062) driven by an HP turbine (116); 
a low-pressure spool (124) comprising a LP compressor (110) and a second electric machine (56; see Paragraph 0062) driven by an LP turbine (118); 
an engine controller (72; see Figure 8) configured to:
identify a condition (a speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086) that the HP spool (122) has reached or exceeded an HP speed limit (a value of HP speed that would bring the speed relationship parameter outside a desired speed relationship parameter range) whilst the LP spool (124) has not reached a LP speed limit (a value of LP speed that would bring the speed relationship parameter within a desired speed relationship parameter range), and 
responsive to identifying the condition (the speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086), operate the first electric machine (56; see Paragraph 0062) in a generator mode (see Paragraph 0088) of operation to reduce the HP spool (122) speed below the HP speed limit (a value of HP speed that would bring the speed relationship parameter outside of the desired speed relationship parameter range).
Adibhatla also teaches that the computing devices may receive data indicative of a rotational speed of the first spool, may receive data indicative of a rotational speed the second spool, and that drawing electric power from the electric machine may create a drag on the spool to which is attached, thereby decreasing a speed of such spool (Paragraph 0096). Adibhatla does not teach, however, transferring power between the spools in response to the spool speeds reaching or exceeding a predetermined maximum speed.
Golfin teaches (Figures 1-7) sensing parameters related to speed to establish operational schedules and transition limits to maintain efficient operation of the engine and that those schedules seek to operate the compressor close to a stall line or a not-to-exceed operating line without resulting in a stall event (Paragraph 0040 of Golfin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla to include the identification of compressor speeds to establish limits and transfer power between the electric machines to operate the compressor without exceeding a stall line, as taught by Golfin, in order to maintain operation without resulting in a stall event (Paragraph 0040 of Golfin). Although Golfin teaches operating the compressor to avoid a stall line, Adibhatla in view of Golfin does not teach that a stall line is related to a rotor speed.
Snow teaches (Figures 1-3) an axial flow compressor map that includes speed lines which illustrate that mass air flow generally increases as speed increases an that higher pressure ratios and consequent higher energy output levels are attained at higher speeds (Column 8, lines 47-68) and that as compressor rotor speed increases it will eventually intersect the stall line (Column 8, line 69 – Column 9, line 5).
Therefore, one having ordinary skill in the art would have recognized that as rotor speed increases, the risk of a stall event increases. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Golfin to determine a risk of a stall event based on the speed of the compressor rotor, as suggested by Snow, in order to give a margin of safety from stall (Column 8, line 73 – Column 9, line 5 of Snow).
Regarding Claim 2, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8) is configured to operate the second electric machine (56; see Paragraph 0062) in a motor mode of operation and transfer power electrically thereto from the first electric machine (the electric machine may provide electrical power to or draw electric power from a first spool, a second spool, or both – see Paragraphs 0006-0007; the electric machine may be a plurality of electric motor/generators with one being drivingly connected to the LP shaft and one being drivingly connected to the HP shaft 122).
Regarding Claim 3, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8 and Paragraphs 0052-0054) is configured to transfer power from (via 58) the first electric machine (56; see Paragraph 0062) to an electrical energy storage unit (electric energy storage unit 55 may be configured as one or more batteries; see Paragraph 0054).
Regarding Claim 4, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the HP speed limit is an aerodynamic limit (“an undesirable mismatch in a speed relationship parameter defined between the first spool 124 and the second spool 122 that leads to a compressor stall in the LP compressor 110 caused by too high of a pressure differential across the LP compressor 110 when the HP compressor 112 doesn’t accept all the air from the LP compressor 110 see Paragraph 0085).
As discussed in claim 1 above, Snow also teaches that as rotor speed increases, the operating line intersects a stall line.
Regarding Claim 5, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the HP speed limit is a mechanical limit (Paragraph 0007).
As discussed in claim 1 above, Snow also teaches that as rotor speed increases, the operating line intersects a stall line.
Regarding Independent Claim 6, Adibhatla teaches (Figures 1-10) a gas turbine engine (50) for an aircraft (10), comprising: 
a high-pressure spool (122) comprising an HP compressor (112) and a first electric machine (56; see Paragraph 0062) driven by an HP turbine (116); 
a low-pressure spool (124) comprising a LP compressor (110) and a second electric machine (56; see Paragraph 0062) driven by an LP turbine (118); 
an engine controller (72; see Figure 8) configured to:
identify a condition (a speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086) that the LP spool (124) has reached or exceeded an LP speed limit (a value of LP speed that would bring the speed relationship parameter outside a desired speed relationship parameter range) whilst the HP spool (122) has not reached an HP speed limit (a value of HP speed that would bring the speed relationship parameter within a desired speed relationship parameter range), and 
responsive to identifying the condition (the speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086), operate the second electric machine (56; see Paragraph 0062) in a generator mode (see Paragraph 0086) of operation to reduce the LP spool (124) speed below the LP speed limit (a value of LP speed that would bring the speed relationship parameter outside of the desired speed relationship parameter range).
Adibhatla also teaches that the computing devices may receive data indicative of a rotational speed of the first spool, may receive data indicative of a rotational speed the second spool, and that drawing electric power from the electric machine may create a drag on the spool to which is attached, thereby decreasing a speed of such spool (Paragraph 0096). Adibhatla does not teach, however, transferring power between the spools in response to the spool speeds reaching or exceeding a predetermined maximum speed.
Golfin teaches (Figures 1-7) sensing parameters related to speed to establish operational schedules and transition limits to maintain efficient operation of the engine and that those schedules seek to operate the compressor close to a stall line or a not-to-exceed operating line without resulting in a stall event (Paragraph 0040 of Golfin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla to include the identification of compressor speeds to establish limits and transfer power between the electric machines to operate the compressor without exceeding a stall line, as taught by Golfin, in order to maintain operation without resulting in a stall event (Paragraph 0040 of Golfin). Although Golfin teaches operating the compressor to avoid a stall line, Adibhatla in view of Golfin does not teach that a stall line is related to a rotor speed.
Snow teaches (Figures 1-3) an axial flow compressor map that includes speed lines which illustrate that mass air flow generally increases as speed increases an that higher pressure ratios and consequent higher energy output levels are attained at higher speeds (Column 8, lines 47-68) and that as compressor rotor speed increases it will eventually intersect the stall line (Column 8, line 69 – Column 9, line 5).
Therefore, one having ordinary skill in the art would have recognized that as rotor speed increases, the risk of a stall event increases. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adibhatla in view of Golfin to determine a risk of a stall event based on the speed of the compressor rotor, as suggested by Snow, in order to give a margin of safety from stall (Column 8, line 73 – Column 9, line 5 of Snow).
Regarding Claim 7, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8) is configured to operate the first electric machine (56; see Paragraph 0062) in a motor mode of operation and transfer power electrically thereto from the second electric machine (the electric machine may provide electrical power to or draw electric power from a first spool, a second spool, or both – see Paragraphs 0006-0007; the electric machine may be a plurality of electric motor/generators with one being drivingly connected to the LP shaft and one being drivingly connected to the HP shaft 122).
Regarding Claim 8, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8 and Paragraphs 0052-0054) is configured to transfer power from (via 58) the first electric machine (56; see Paragraph 0062) to an electrical energy storage unit (electric energy storage unit 55 may be configured as one or more batteries; see Paragraph 0054).
Regarding Claim 9, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the LP speed limit is an aerodynamic limit (“an undesirable mismatch in a speed relationship parameter defined between the first spool 124 and the second spool 122 that leads to a compressor stall in the LP compressor 110 caused by too high of a pressure differential across the LP compressor 110 when the HP compressor 112 doesn’t accept all the air from the LP compressor 110 see Paragraph 0085).
As discussed in claim 1 above, Snow also teaches that as rotor speed increases, the operating line intersects a stall line.
Regarding Claim 10, Adibhatla in view of Golfin and Snow teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the LP speed limit is a mechanical limit (Paragraph 0007).
As discussed in claim 1 above, Snow also teaches that as rotor speed increases, the operating line intersects a stall line.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the new combination of references being used in the office action above, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741